            Case 3:19-cv-01326-SRU Document 1 Filed 08/28/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                                )
 EPIC REFERENCE LABS, INC.,                     )
 BIOHEALTH MEDICAL                              )
 LABORATORY, INC. and PB                        )
 LABORATORIES, LLC,                             )
                                                )    Case No. 19-CV-1326
        Plaintiffs,                             )
                                                )
 v.                                             )
                                                )
 CIGNA HEALTH AND LIFE                          )
 INSURANCE COMPANY and                          )
 CONNECTICUT GENERAL LIFE                       )
 INSURANCE COMPANY,                             )
                                                )
        Defendants.                             )


               DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION

       Defendants Cigna Health and Life Insurance Company and Connecticut General Life

Insurance Company (together, “Cigna” or “Defendants”) hereby file this Notice of Removal

pursuant to 28 U.S.C. §§ 1441 and 1446, to remove this case from the Superior Court, Civil

Division of the Judicial District of Hartford, Case Number HHD-CV19-6115233-S, where it is

currently pending, to the United States District Court for the District of Connecticut. This case is

removable pursuant to 28 U.S.C. § 1331, because Plaintiffs’ claims, in whole or in part, arise under

and are completely preempted by the Employee Retirement Income Security Act of 1974, as

amended, (“ERISA”), 29 U.S.C. § 1001, et. seq., thus supplying federal question jurisdiction.

       Cigna respectfully shows the Court as follows:

       1.      On or about July 25, 2019, Epic Reference Labs, Inc., BioHealth Medical

Laboratory, Inc. and PB Laboratories, LLC (“Plaintiffs”) initiated this action in the Superior Court




                                                 1
            Case 3:19-cv-01326-SRU Document 1 Filed 08/28/19 Page 2 of 7



of the State of Connecticut for the Judicial District of Hartford, Case No. HHD-CV19-6115233-

S.

       2.      On or about July 29, 2019, Cigna was served with a Civil Summons and the

Complaint and Jury Demand. A true and correct copy of all process, pleadings and filings served

upon Cigna are attached to the concurrently filed Declaration of Edward T. Kang.

       3.      Pursuant to Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C.

§ 1446(b), this Notice of Removal is timely filed within thirty (30) days after service of the initial

pleading on which the action is based.

       4.      The United States District Court for District of Connecticut is the federal judicial

district embracing the Superior Court of the State of Connecticut for the District of Hartford, where

this suit was originally filed. Venue is therefore proper under 28 U.S.C. §§ 84(c) and 1441(a).

                            FEDERAL QUESTION JURISDICTION

       5.      Plaintiffs are laboratories located in West Palm Beach, Florida that provide medical

testing services, including diagnostic medical testing of patient blood and urine samples. (Compl.

¶¶ 3-4, 9.) Plaintiffs are “out-of-network” providers who have not contracted with Cigna. (Id.

¶¶ 28.) Plaintiffs allegedly provided testing services to individual patients who are “subscribers

or beneficiaries of commercial, non-Medicare health plans insured or administered by” Cigna. (Id.

¶ 11.) Plaintiffs claim that the services Plaintiffs provided are “covered services” under the

applicable health plans insured or administered by Cigna and that Cigna is obligated to pay

Plaintiffs for these testing services. (Id. ¶¶ 20, 23, 31-32.)

       6.      Plaintiffs’ Complaint alleges that the plans at issue are “commercial, non-Medicare

health plans insured or administered by” Cigna, but Plaintiffs purposefully do not identify whether

those plans are governed by ERISA. For at least some, if not all, of the claims at issue, the




                                                   2
             Case 3:19-cv-01326-SRU Document 1 Filed 08/28/19 Page 3 of 7



applicable “health plan” referred to in the Complaint is an employee welfare benefit plan,

sponsored by the patient’s employer(s) and governed by ERISA.

        7.      The primary objective of ERISA is to “provide a uniform regulatory regime over

employee benefit plans.” Aetna Health Inc. v. Davila, 542 U.S. 200, 208 (2004).         Indeed, the

Supreme Court has recognized that the comprehensive remedial scheme established by ERISA, 29

U.S.C. § 1001, et seq., is one area where Congress intended to “occupy the field,” thus providing

for complete or “super” preemption of state law claims, irrespective of the absence of an explicit

federal claim pled on the face of the complaint. See Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41,

48 (1987); Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 64-67 (1987). Pursuant to 29 U.S.C.

§§ 1132(e)(1) and (f) and 28 U.S.C. § 1331, the District Courts of the United States have original

and/or exclusive jurisdiction over such claims, without respect to the amount in controversy or the

citizenship of the parties.

        8.      To that end, Section 514(a) of ERISA broadly preempts “any and all State laws

insofar as they may now or hereafter relate to any employee benefit plan” covered by ERISA. 29

U.S.C. § 1144(a) (emphasis added). While the term “relate to” is not defined in the statute, a state

law “relates to” an employee benefit plan, and is thus preempted by ERISA, if the state law has:

(1) a “reference to” an ERISA plan; or (2) an impermissible “connection with” an ERISA plan.

Gobeille v. Liberty Mut. Ins. Co., 136 S. Ct. 936, 943 (2016); Coventry Health Care of Mo., Inc.

v. Nevils, 137 S. Ct. 1190, 1197 (2017) (“We have repeatedly recognized that the phrase “relate

to” in a preemption clause “express[es] a broad pre-emptive purpose.”) (citations and internal

quotations omitted).

        9.      The term “state law” encompasses not only statutes but also common law causes of

action. See 29 U.S.C. § 1144(c)(1) (“The term ‘State law’ includes all laws, decisions, rules,




                                                 3
          Case 3:19-cv-01326-SRU Document 1 Filed 08/28/19 Page 4 of 7



regulations, or other State action having the effect of law....”). Generally, when a state law claim

may fairly be viewed as an alternative means of recovering benefits allegedly due to a plan or

participant under ERISA, any such state law claims will be preempted. See Davila, 542 U.S. at

209 (“[A]ny state-law cause of action that duplicates, supplements, or supplants the ERISA civil

enforcement remedy conflicts with the clear congressional intent to make the ERISA remedy

exclusive and is therefore pre-empted.”).

       10.     Plaintiffs’ state law claims unquestionably “relate to” and are “connected with”

ERISA-governed employee benefit plans. Though framed as claims under Florida statutory or

other common law, Plaintiffs’ Complaint is, at its core, seeking ERISA-regulated benefits under

ERISA § 502(a).      Thus, this action is one in which this Court has original and/or exclusive

jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e) and it is one that may be

removed to this Court.

       11.     In their Complaint, Plaintiffs preemptively claim this case is not preempted by

ERISA because “this is not an action for benefits or relief under ERISA” and because they do not

“seek any ERISA remedies herein”; rather Plaintiffs claim to assert only “state law statutory and

common-law claims.” (Compl. ¶¶ 33, 35, 37.) But that is not the standard, and Plaintiffs cannot

avoid ERISA preemption through artful pleading.

       12.     Plaintiffs’ claim that the services provided are “covered services” under the

applicable health plans insured of administered by Cigna and that Cigna has failed to pay for them.

(Compl. ¶¶ 20, 23.) Because some of the patients at issue participate in ERISA-governed plans,

Plaintiffs’ claims necessarily “relate to” and are “connected with” ERISA-governed employee

benefit plans and are intertwined with the alleged refusal to pay benefits under those plans,

irrespective of the absence of an ERISA claim pled on the face of the Complaint.




                                                 4
          Case 3:19-cv-01326-SRU Document 1 Filed 08/28/19 Page 5 of 7



       13.     To the extent that some of the patients at issue are subscribers of health insurance

policies not governed by ERISA, this Court has supplemental jurisdiction over such pendant state

law claims pursuant to 28 U.S.C. § 1367.

       14.     A copy of this Notice of Removal is being filed with the Clerk in the Superior Court

of the State of Connecticut for the District of Hartford, Case No. HHD-CV19-6115233-S, as

provided by law, and written notice is being sent to Plaintiff’s counsel.

       15.     The prerequisites for removal under 28 U.S.C. § 1441 have been met.

       16.     The allegations of this Notice are true and correct, and this case is removable to the

United States District Court for the District of Connecticut.

       17.     Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all process, pleadings

and orders served upon Cigna in the State Court action are attached as Exhibits 1-3 to the

concurrently filed Declaration of Edward T. Kang and are incorporated herein by reference.

       18.     If any question arises as to the propriety of the removal of this action, Cigna

respectfully requests the opportunity to present a brief and oral argument in support of its position

that this cause is removable.

       19.     Defendants reserve the right to amend or supplement this Notice of Removal.

       20.     Defendants reserve all defenses and counterclaims.

       WHEREFORE, Cigna, by and through its counsel, and through the filing of this Notice

of Removal, the giving of written notice thereof to Plaintiff, and the filing of a copy of this Notice

with the Clerk in the Superior Court of the State of Connecticut for the District of Hartford, Case

No. HHD-CV19-6115233-S, effect the removal of said civil action to this Honorable Court.




                                                  5
         Case 3:19-cv-01326-SRU Document 1 Filed 08/28/19 Page 6 of 7




Dated: August 28, 2019              Respectfully submitted,

                                    ALSTON & BIRD LLP

                                    /s/ Edward T. Kang
                                    Edward T. Kang (No. CT26653)
                                    Emily S. Costin (pro hac vice motion forthcoming)
                                    950 F Street, NW
                                    Washington, D.C. 20004
                                    Telephone: 202-239-3300
                                    Facsimile: 202-239-3333
                                    edward.kang@alston.com
                                    emily.costin@alston.com

                                    Kelsey L. Kingsbery (pro hac vice motion
                                    forthcoming)
                                    555 Fayetteville Street, Suite 600
                                    Raleigh, NC 27601
                                    Telephone: (919) 862-2200
                                    Facsimile: (919) 862-2260
                                    kelsey.kingsbery@alston.com

                                    Counsel for Defendants




                                       6
          Case 3:19-cv-01326-SRU Document 1 Filed 08/28/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

       This is to certify that this day, August 28, 2019, I electronically filed the foregoing

DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION using the CM/ECF system. A

copy of the foregoing was also served via U.S. Mail upon the following counsel of record:

       Lyndsay S. Bishop
       Scott G. Ofrias
       K&L Gates LLP
       State Street Financial Center
       One Lincoln Street
       Boston, MA 02111

       Scott M. Hare
       Scott Hare Law Office
       1806 Frick Building
       437 Grant Street
       Pittsburgh, PA 15219

       Counsel for Plaintiffs

                                            ALSTON & BIRD LLP

                                            /s/ Edward T. Kang
                                            EDWARD T. KANG (CT26653)
                                            950 F Street, NW
                                            Washington, D.C. 20004
                                            Telephone: 202-239-3300
                                            Facsimile: 202-239-3333
                                            edward.kang@alston.com

                                            Counsel for Defendants




                                               7
